Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-3 and 5-24 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Kondo et al (US 2019/0250707 A1) teaches a system comprising a plurality of light emitting diodes configured into an illumination mode. 
However, Kondo et al does not teach “wherein one or more of the light emitting diodes emits light having a wavelength between 920 nm and 960 nm” as to claim(s) 1 and 7; or “determining, using calibration logic, a set of calibration data corresponding to a first measure of intensities of infrared light reflected from an eye of a driver of the vehicle while the eye is gazing at a plurality of calibration points during a first time period, the calibration points corresponding to a plurality of known gaze directions; and comparing to the calibration data, using gaze tracking logic, an instant gaze direction for the eye during a second time period based on a second measure of intensities of infrared light reflected by the eye” as to claim(s) 13; or “logic to, for one of more of the light emitting diodes: apply a forward voltage to the light emitting diode for a first duration; apply a reverse voltage pulse to the light emitting diode for a second duration; and measure a voltage between a cathode and an anode of the light emitting diode for a third duration” as to claim(s) 21; or “at least one central light emitting diode configured non-adaptively in the illumination mode and a plurality of light emitting diodes configured adaptively into the sensing mode and positioned adjacent to the at least one central light emitting diode” as to claim(s) 22; or “wherein one or more of the light emitting diodes emits modulated light” as to claim(s) 23; or “wherein one or more light emitting diode emits light directed to a conic target region different from at least one other conic target region of one or more other light emitting diode” as to claim(s) 24.
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 7, 2022